                                          Case 3:19-cv-06981-EMC Document 16 Filed 02/17/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LOUIS LEVERN PENNY,                              Case No. 19-cv-06981-EMC
                                   8                    Plaintiff,
                                                                                          ORDER OF SERVICE
                                   9             v.
                                                                                          Docket No. 14
                                  10     J. PEREIRA, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                      I.      INTRODUCTION

                                  15          Louis Levern Penny, an inmate at the Santa Rita Jail in Alameda County, filed this pro se

                                  16   civil rights action under 42 U.S.C. § 1983 to complain about events and omissions at the jail. The

                                  17   Court dismissed the complaint with leave to amend so that Mr. Penny could cure several pleading

                                  18   deficiencies. He then filed an amended complaint, which is now before the Court for review under

                                  19   28 U.S.C. § 1915.

                                  20                                      II.      BACKGROUND

                                  21          Mr. Penny alleges in his amended complaint that he was attacked by Alameda County

                                  22   Sheriff’s Deputy Pereira on April 30, 2019. See Docket No. 14 at 9-10. Deputy Pereira allegedly

                                  23   unlocked the cell door, entered, and then kicked and punched Mr. Penny. Deputy Wong, who had

                                  24   come with Deputy Pereira, had his taser pointed at Mr. Penny and did not try to prevent Deputy

                                  25   Pereira from attacking Mr. Penny. Id. at 10. Later that day, an unknown deputy kicked Mr.

                                  26   Penny’s paperwork around and spilled a soapy solution his property. Id. at 11.

                                  27                                       III.     DISCUSSION

                                  28          A federal court must engage in a preliminary screening of any case in which a prisoner
                                          Case 3:19-cv-06981-EMC Document 16 Filed 02/17/21 Page 2 of 5




                                   1   seeks redress from a governmental entity or officer or employee of a governmental entity. See 28

                                   2   U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any

                                   3   claims which are frivolous, malicious, fail to state a claim upon which relief may be granted, or

                                   4   seek monetary relief from a defendant who is immune from such relief. See id. at § 1915A(b).

                                   5   Pro se pleadings must be liberally construed. See Balistreri v. Pacifica Police Dep't, 901 F.2d

                                   6   696, 699 (9th Cir. 1990).

                                   7          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   8   right secured by the Constitution or laws of the United States was violated and (2) that the

                                   9   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                  10   U.S. 42, 48 (1988).

                                  11          The Due Process Clause of the Fourteenth Amendment protects a pretrial detainee from the

                                  12   use of force that amounts to punishment. Graham v. Connor, 490 U.S. 386, 395 n.10 (1989)
Northern District of California
 United States District Court




                                  13   (citing Bell v. Wolfish, 441 U.S. 520, 535-39 (1979). To prove an excessive force claim under

                                  14   § 1983, a pretrial detainee must show that the “force purposely or knowingly used against him was

                                  15   objectively unreasonable.” Kingsley v. Hendrickson, 576 U.S. 389, 397 (2015). “A court must

                                  16   make this determination from the perspective of a reasonable officer on the scene, including what

                                  17   the officer knew at the time, not with the 20/20 vision of hindsight.” Id.

                                  18          Officers not directly involved in the use of excessive force may nonetheless “have a duty

                                  19   to intercede when their fellow officers violate the constitutional rights of a suspect or other

                                  20   citizen.” Cunningham v. Gates, 229 F.3d 1271, 1289 (9th Cir. 2000) (quoting United States v.

                                  21   Koon, 34 F.3d 1416, 1447 n.25 (9th Cir.1994), rev’d on other grounds, 518 U.S. 81 (1996)).

                                  22   However, officers can be held liable for failing to intercede only if they had a realistic opportunity

                                  23   to intercede. Id.

                                  24          Liberally construed, the allegations that deputy Pereira punched and kicked Mr. Penny

                                  25   state a cognizable due process claim against deputy Pereira for excessive force. Liberally

                                  26   construed, the allegations that deputy Wong stood by and failed to intervene to stop deputy Pereira

                                  27   from attacking Mr. Penny state a cognizable due process claim against deputy Wong.

                                  28          The allegations that an unknown deputy later kicked Mr. Penny’s paperwork around and
                                                                                          2
                                          Case 3:19-cv-06981-EMC Document 16 Filed 02/17/21 Page 3 of 5




                                   1   spilled a soapy substance on his property do not state a cognizable §1983 claim. Neither the

                                   2   negligent nor intentional deprivation of property states a due process claim under § 1983 if the

                                   3   deprivation was random and unauthorized. See Parratt v. Taylor, 451 U.S. 527, 535-44 (1981)

                                   4   (no due process violation where state employee negligently lost prisoner’s hobby kit), overruled in

                                   5   part on other grounds, Daniels v. Williams, 474 U.S. 327, 330-31 (1986)1; Hudson v. Palmer, 468

                                   6   U.S. 517, 533 (1984) (unauthorized intentional destruction of inmate’s property not a due process

                                   7   violation where the state provides an adequate post-deprivation remedy). The availability of an

                                   8   adequate state post-deprivation remedy precludes relief because it provides sufficient procedural

                                   9   due process. See Zinermon v. Burch, 494 U.S. 113, 128 (1990). California law provides such an

                                  10   adequate post-deprivation remedy. See Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994)

                                  11   (citing Cal. Gov’t Code §§ 810-895). The § 1983 claim for the damage to, or destruction of, Mr.

                                  12   Penny’s property by an unknown deputy is dismissed.
Northern District of California
 United States District Court




                                  13                                       IV.      CONCLUSION

                                  14          1.      The amended complaint, liberally construed, states a cognizable Fourteenth

                                  15   Amendment claim against Deputy Pereira and Deputy Wong for the use of excessive force. All

                                  16   other claims and defendants are dismissed.

                                  17          2.      The Clerk shall issue a summons and the United States Marshal shall serve, without

                                  18   prepayment of fees, the summons, a copy of the amended complaint, and a copy of all the

                                  19   documents in the case file upon the following defendants, both of whom apparently work at the

                                  20   Santa Rita Jail:

                                  21          - Alameda County Sheriff’s Deputy Pereira (badge # 2320)
                                              - Alameda County Sheriff’s Deputy Wong (badge # 2388)
                                  22
                                              3.      In order to expedite the resolution of this case, the following briefing schedule for
                                  23
                                       dispositive motions is set:
                                  24
                                                      a.      No later than April 9, 2021, Defendants must file and serve a motion for
                                  25
                                       summary judgment or other dispositive motion. If Defendants are of the opinion that this case
                                  26
                                       cannot be resolved by summary judgment, Defendants must so inform the Court prior to the date
                                  27
                                       the motion is due. If Defendants file a motion for summary judgment, Defendants must provide to
                                  28
                                                                                         3
                                          Case 3:19-cv-06981-EMC Document 16 Filed 02/17/21 Page 4 of 5




                                   1   Plaintiff a new Rand notice regarding summary judgment procedures at the time they file such a

                                   2   motion. See Woods v. Carey, 684 F.3d 934, 939 (9th Cir. 2012).

                                   3                  b.      Plaintiff's opposition to the summary judgment or other dispositive motion

                                   4   must be filed with the Court and served upon Defendants no later than May 7, 2021. Plaintiff

                                   5   must bear in mind the notice and warning regarding summary judgment provided later in this

                                   6   order as he prepares his opposition to any motion for summary judgment.

                                   7                  c.      If Defendants wish to file a reply brief, the reply brief must be filed and

                                   8   served no later than May 21, 2021.

                                   9          4.      Plaintiff is provided the following notices and warnings about the procedures for

                                  10   motions for summary judgment:

                                  11                  The defendants may make a motion for summary judgment by
                                                      which they seek to have your case dismissed. A motion for
                                  12                  summary judgment under Rule 56 of the Federal Rules of Civil
Northern District of California
 United States District Court




                                                      Procedure will, if granted, end your case. . . . Rule 56 tells you what
                                  13                  you must do in order to oppose a motion for summary judgment.
                                                      Generally, summary judgment must be granted when there is no
                                  14                  genuine issue of material fact -- that is, if there is no real dispute
                                                      about any fact that would affect the result of your case, the party
                                  15                  who asked for summary judgment is entitled to judgment as a matter
                                                      of law, which will end your case. When a party you are suing
                                  16                  makes a motion for summary judgment that is properly supported by
                                                      declarations (or other sworn testimony), you cannot simply rely on
                                  17                  what your complaint says. Instead, you must set out specific facts in
                                                      declarations, depositions, answers to interrogatories, or
                                  18                  authenticated documents, as provided in Rule 56(e), that contradict
                                                      the facts shown in the defendants' declarations and documents and
                                  19                  show that there is a genuine issue of material fact for trial. If you do
                                                      not submit your own evidence in opposition, summary judgment, if
                                  20                  appropriate, may be entered against you. If summary judgment is
                                                      granted, your case will be dismissed and there will be no trial. Rand
                                  21                  v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998).
                                  22   If Defendants file a motion for summary judgment for failure to exhaust administrative remedies,

                                  23   it is seeking to have the case dismissed. As with other defense summary judgment motions, if a

                                  24   motion for summary judgment for failure to exhaust administrative remedies is granted, Plaintiff's

                                  25   case will be dismissed and there will be no trial.

                                  26          5.      All communications by Plaintiff with the Court must be served on Defendant’s

                                  27   counsel by mailing a true copy of the document to Defendant’s counsel. The Court may disregard

                                  28   any document which a party files but fails to send a copy of to his opponent. Until a defendant’s
                                                                                            4
                                          Case 3:19-cv-06981-EMC Document 16 Filed 02/17/21 Page 5 of 5




                                   1   counsel has been designated, Plaintiff may mail a true copy of the document directly to the

                                   2   defendant, but once a defendant is represented by counsel, all documents must be mailed to

                                   3   counsel rather than directly to the party.

                                   4          6.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                   5   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                   6   before the parties may conduct discovery.

                                   7          7.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the

                                   8   Court informed of any change of address and must comply with the Court's orders in a timely

                                   9   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  10   to Federal Rule of Civil Procedure 41(b).

                                  11          8.      Plaintiff is cautioned that he must include the case name and case number for this

                                  12   case on any document he submits to the Court for consideration in this case.
Northern District of California
 United States District Court




                                  13

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: February 17, 2021

                                  17

                                  18                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
